department of the treasury internal_revenue_service washington d c nov tak exempt and government entities iivision uniform issue list tep ratr kkk kek kkk kkk kkk kkkk wee kek kkk kik kee kkk kik legend taxpayer a ira x account y financial_institution p financial_institution q amount financial advisor z date date date dear this letter is in response to your letter dated date submitted by your authorized representative as supplemented by correspondence on date keke page date and date in which you request a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the code the following facts and representations have been submitted under penalty of perjury in support of the ruling requested years old represents that on date he received a distribution of taxpayer a amount from financial_institution p and that he intended to roll it over into another ira at financial_institution q he represents that his failure to accomplish a rollover of amount within the 60-day period prescribed by sec_408 of the code was due to a misrepresentation made by financial advisor z taxpayer a asserts that amount has not been used for any purpose taxpayer a asserts that financial_institution q required him to open account y a checking account in order to facilitate a rollover from ira x into an ira at financial_institution q on date taxpayer a deposited amount into account y taxpayer a called financial_institution q to inquire how he could complete the rollover of amount from account y to an ira at financial_institution q taxpayer a asked his wife financial_institution q setting up an ira and completing the rollover of amount from account y into that ira taxpayer a asserts that representatives from financial_institution q told them that its preferred method of setting up iras and completing ira_rollovers was by using the internet years old to assist him with communicating with representatives from on date taxpayer a and his wife called financial_institution q and asked for help completing the rollover of amount they worked with financial advisor z on the telephone to use the internet to set up an ira at financial_institution q and to complete the rollover of amount from account y to the new ira taxpayer a asserts that financial advisor z told them that he could see on his computer screen that they had accessed account y and had transferred amount to an ira at financial_institution q taxpayer a represents that he relied on financial advisor z’s confirmation that he successfully completed the rollover of amount taxpayer a and his wife inadvertently did not select the submit option to complete the transaction therefore instead of establishing an ira and completing the roll-over as they thought they had done taxpayer a did not establish an ira at financial_institution q and amount remained in account y taxpayer a represents that he believed that amount was in an ira at financial_institution q and that he first learned that it instead remained in account y months later when his accountant investigated the form_1099 associated with the distribution of amount from ira x sec_408 of the code with respect to the distribution of amount based on the above facts and representations taxpayer a requests a ruling that the internal_revenue_service service waive the 60-day rollover requirement contained in kik page sec_408 of the code provides that except as otherwise provided in sec_408 of the code any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the 60th day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the 60th day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 of the code sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the rollover provisions of sec_408 do not apply to any amount required to be distributed under sec_4 a sec_408 of the code provides that the secretary may waive the 6u-day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including kk page errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and submitted by taxpayer a including documentation relating to the internet banking practices of financial_institution q is consistent with the assertion that his inability to complete a timely rollover was due to a misrepresentation made by financial advisor z therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount from ira x taxpayer a is granted a period of days from the issuance of this ruling letter to contribute amount into a rollover ira provided all other requirements of sec_408 of the code except the 60-day requirement are met with respect to such contribution amount will be considered a rollover_contribution within the meaning of sec_408 of the code this ruling does not authorize the rollover of amounts that are required to be distributed by sec_401 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office a copy of this ‘etter ruling is being sent to your authorized representative if you wish to inquire about this ruling please contact please address all correspondence to se t ep ra t2 at kek kkk kkk ae ee sincerely deleted copy of ruling letter notice of intention to disclose employee_plans technical group ittlejohn manager enclosures
